UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 18, 2014 MONDELĒZ INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Virginia 1-16483 52-2284372 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Three Parkway North, Deerfield, Illinois 60015 (Address of principal executive offices, including zip code) (847) 943-4000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 18, 2014, Mondelēz International, Inc. increased the size of our Board of Directors (the “Board”) from eleven to twelve members and appointed Nelson Peltz to the Board effective January 21, 2014. The Board appointed Mr. Peltz to the Board’s Governance, Membership and Public Affairs Committee.In addition, Mr. Peltz will be included in our slate of nominees for election to the Board at the 2014 annual meeting of shareholders. Mr. Peltz will receive the same compensation and indemnification as our other non-employee directors.The compensation program is described in our Proxy Statement on Schedule 14A, filed with the Securities and Exchange Commission on April 3, 2013.The form of indemnification agreement is an exhibit to our Annual Report on Form 10-K, filed with the Securities and Exchange Commission on February 25, 2013. There are no transactions between Mr. Peltz and us that would be reportable under Item 404(a) of Regulation S-K. A copy of our press release regarding these events is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) The following exhibit is being filed with this Current Report on Form 8-K: Exhibit Number Description Mondelēz International, Inc. Press Release, dated January 21, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 21, 2014 MONDELĒZ INTERNATIONAL, INC. By: /s/Carol J. Ward Carol J. Ward Vice President and Corporate Secretary EXHIBIT INDEX Exhibit Number Description Mondelēz International, Inc. Press Release, dated January 21, 2014.
